Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims
Claim 1. “…a generation identifier indicative of the associated iteration of the write operations…” Should be: “…a generation identifier indicative of an associated iteration of the write operations…”

Claim 5. “…using the generation identifiers to identifying a set of the portions…” Should be: “…using the generation identifiers to identify a set of the portions…”

Claim 8. “…a generation identifier indicative of the associated iteration of the write operations…” Should be: “…a generation identifier indicative of an associated iteration of the write operations…”
Should be: “…using the generation identifiers to identify a set of the portions…”

Claim 15. “…PCI-Express PCIe network…” Should be: “…PCI-Express (PCIe) network…”

Claim 16. “…a generation identifier indicative of the associated iteration of the write operations…” Should be: “…a generation identifier indicative of an associated iteration of the write operations…”

Claim 19. “…using the generation identifiers to identifying a set of the portions…” Should be: “…using the generation identifiers to identify a set of the portions…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-7 is the inclusion of the following limitations: ‘performing a plurality of iterations of write operations on portions of a file tree of 3a file system to a first storage cluster, each write operation flagging the written portion of 4the file tree with a generation identifier indicative of an associated iteration of the write 5operations;  6identifying a set of the written portions of the file tree as unsynchronized between 7the first storage cluster and a second storage cluster by performing a search for changes 8made to the written portions of the file tree between a generation identifier 
The primary reason for the allowance of claims 8-15 is the inclusion of the following limitations: ‘perform a plurality of iterations of write operations on portions of a file 8tree of a file system to a first storage cluster, each write operation flagging the 9written portion of the file tree with a generation identifier indicative of an 10associated iteration of the write operations;  11identify a set of the written portions of the file tree as unsynchronized 12between the first storage cluster and a second storage cluster by performing a 13search for changes made to the written portions of the file tree between a 14generation identifier associated with the first storage cluster and a generation 15identifier associated with the second storage cluster’.
The primary reason for the allowance of claims 16-20 is the inclusion of the following limitations: ‘performing a plurality of iterations of write operations on portions of a file tree of 4a file system to a first storage cluster, each write operation flagging the written portion of sthe file tree with a generation identifier indicative of an associated iteration of the write 6operations;  7identifying a set of the written portions of the file tree as unsynchronized between 8the first storage cluster and a second storage cluster by performing a search for changes 9made to the written portions of the file tree between a generation identifier associated 10with the first storage cluster and a generation identifier associated with the second storage cluster’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art: USPN 9430331 discloses creating an incremental backup of a file system by during a scan of a file system tree to find a changed file by comparing the values of the creation time and modification time attributes of the file to the time of the last backup as disclosed in the abstract and column 6, lines 13-21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/Yolanda L Wilson/Primary Examiner, Art Unit 2113